DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8, 10-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein each of the plurality of light conversion units is in a groove defined by the plurality of LEDs and the plurality of partitions” in the last two lines of the claim, which lacks the full support of the original disclosure.  Fig. 2A shows only one of light conversion units in a groove formed in SPXR or SPXG.  Fig. 2A does not show “each of the plurality of light conversion units is in a groove defined by the plurality of LEDs and the plurality of partitions”.
Claim 10 recites the limitation “wherein an upper surface of each of the plurality of inorganic light emitting structures includes a groove; a plurality of light conversion units on the plurality of inorganic light emitting structures, wherein each of the plurality of light conversion units is in the groove” in the third to sixth lines of the claim, which lacks the full support of the original disclosure.  Fig. 2A shows only one of light conversion units in the groove formed in SPXR or SPXG.  Fig. 2A does not show “each of the plurality of light conversion units is in the groove”.
Claims 2, 5-8, 11-14 and 16-17 are rejected because they depend on the rejected claims 1 and 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-8, 10-14 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the partitions and the LEDs.
Claim 1 recites the limitation “wherein each of the plurality of light conversion units is in a groove defined by the plurality of LEDs and the plurality of partitions” in the last two lines of the claim, which is inconsistent with the original disclosure.  Fig. 2A shows only one of light conversion units in a groove formed in SPXR or SPXG.  Fig. 2A does not show “each of the plurality of light conversion units is in a groove defined by the plurality of LEDs and the plurality of partitions”.  The inconsistency renders the claim indefinite.
Claim 10 recites the limitation “wherein an upper surface of each of the plurality of inorganic light emitting structures includes a groove; a plurality of light conversion units on the plurality of inorganic light emitting structures, wherein each of the plurality of light conversion units is in the groove” in the third to sixth lines of the claim, which is inconsistent with the original disclosure.  Fig. 2A shows only one of light conversion units in the groove formed in SPXR or SPXG.  Fig. 2A does not show “each of the plurality of light conversion units is in the groove”.  The inconsistency renders the claim indefinite.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the partition and the LEDs.
Claim 18 recites the limitation “a reflector in the groove between the one or more LEDs and the light converter to reflect light converted by the light converter” in the claim, which is ambiguous.  It is unclear whether “a reflector” is “between the one or more LEDs and the light converter” or “the groove” is “between the one or more LEDs and the light converter”.
Claims 2, 5-8, 11-14, 16-17 and 19 are rejected because they depend on the rejected claims 1, 10 and 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoo et al. (US 2019/0189853).
Regarding claim 1, Yoo et al. teach a display device (10; Fig. 3, [0017]), comprising: a first substrate (160; Fig. 3, [0026]) on which a plurality of pixels (areas directly above and below C1, C2 and C3; Fig. 3, [0081]) are defined; a plurality of light emitting diodes (LEDs) (C1, C2 and C3; Fig. 3, [0018]) in each of the plurality of pixels (areas directly above and below C1, C2 and C3; Fig. 3, [0081]); a plurality of light conversion units (171, 172, or 173; Fig. 3, [0029]) on the plurality of LEDs (C1, C2 and C3); and a plurality of partitions (165s; Fig. 3, [0017]) configured to surround each of the plurality of light conversion units (171, 172, or 173; Fig. 3, [0029]), wherein each of the plurality of light conversion units (171, 172, or 173; Fig. 3, [0029]) is in a groove (a groove defined by 111 and 165; Fig. 3) defined by the plurality of LEDs (111 of C1, C2 and C3) and the plurality of partitions (165s). 
Regarding claim 5, Yoo et al. teach the display device (10) of claim 1, wherein a material of the plurality of partitions (165s) is at least one among sapphire, silicon, gallium nitride, gallium arsenide, gallium phosphide, and silicon carbide (sapphire, the material of 101; Fig. 3, [0067, 0042]).  
Regarding claim 6, Yoo et al. teach the display device (10) of claim 1, further comprising a first reflector (121; Fig. 3, [0020]) configured to surround an outer surface of the plurality of LEDs (C1, C2 and C3) and an outer surface of the plurality of partitions (the bottom surface of 165s).  
Regarding claim 8, Yoo et al. teach the display device (10) of claim 1, wherein the plurality of LEDs (C1, C2 and C3) emits light having the same wavelength spectrum ([0018]).  

Response to Arguments
Applicant’s amendments, filed 03/07/2022, partially overcome the rejections to claims 1, 2, 5-8, 10-14 and 16-19 under 35 U.S.C. 112.  The rejections to claims 1, 2, 5-8, 10-14 and 16-19 under 35 U.S.C. 112 have been partially withdrawn.  Please see the rejections above for details.
Applicant's arguments with respect to claim 1, 10 and 18 have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/4/2022